Citation Nr: 1515629	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  13-18 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include alcohol dependence, depressive disorder, and a cognitive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his father


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to February 1974.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.


REMAND

The Veteran filed his claim in June 2010 for posttraumatic stress disorder (PTSD) with alcohol dependence.  The Veteran's psychiatric disorder has never been diagnosed as PTSD, however, the claims file does contain diagnoses of various other psychiatric disorders.  Accordingly, the issue on appeal has been recharacterized in order to expand the scope of the Veteran's claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled); McClain v. Nicholson, 21 Vet. App. 319 (2007).

Prior to adjudicating the Veteran's claim, the Board finds a remand is required to provide him with an adequate VA examination and to obtain outstanding records.

At his September 2011 VA examination, the Veteran reported he began receiving Social Security Disability in approximately 2010, however, these records are not associated with his claims file.  On remand, the RO must obtain the Veteran's Social Security Administration records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).  Additionally, VA treatment records note that the Veteran received alcohol detox treatment at the Detroit VA Medical Center (VAMC) in December 1998 and March 1999.  While the electronic claims file does contain treatment records from the Detroit VAMC, the referenced alcohol detox records are not included.  Accordingly, on remand, the Board must obtain these records and also must obtain all outstanding VA medical records to date.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).  Further, a June 2010 VA treatment note indicated the Veteran was hospitalized for depression at Herman Keifer in 1976 and at various points throughout the record the Veteran indicated he made two suicide attempts upon returning from service in the 1970s.  On remand, the RO must obtain a release from the Veteran and attempt to obtain the Herman Keifer records; the RO must also determine where the Veteran sought treatment for his suicide attempts and make efforts to obtain those records as well.  See 38 C.F.R. § 3.159(c).

The Veteran underwent a September 2011 VA mental health evaluation and received diagnoses of alcohol dependence, depressive disorder not otherwise specified (NOS), and cognitive disorder NOS.  The VA examiner opined that the Veteran's memory impairment and depressed mood/sleep problems were caused by his cognitive disorder and alcohol dependence.  The examiner also concluded that the Veteran's cognitive disorder was "most likely secondary to [a] long history of alcohol dependence, which also has the potential to induce symptoms of depression."  Because the VA examiner did not provide any rationale in support of these opinions, the Board finds they are inadequate and that a new VA examination and opinion is required.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

Specifically, the RO must request medical treatment records from the Veteran's reported hospitalization in 1976 at Herman Keifer.  The RO must also obtain all outstanding VA medical treatment records, to include the 1998 and 1999 alcohol detox records from the Detroit VAMC.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  After all outstanding medical records are obtained to the extent available, the Veteran must be afforded the appropriate VA examination to determine whether any psychological disorder found is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must also specify the dates encompassed by the electronic records that were reviewed.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed psychiatric disorder, to include alcohol dependence, depressive disorder, NOS, and cognitive disorder NOS, is related to the Veteran's active duty service.  The examiner must also state whether any currently or previously diagnosed psychiatric disorder is due to or aggravated by any service-connected disorder.  A complete rationale for all opinions must be provided.

If the examiner is unable to provide the requested opinions without resorting to speculation, the examiner must state whether the need to speculate is caused by: a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts); by a deficiency in the record (i.e., additional information or testing is required); or by the examiner (i.e., the provider does not have the requisite knowledge or training to formulate such an opinion).

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  

4.  The examination report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

5.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

